 

EXHIBIT 10.52

 

 



AGREEMENT

 

THIS AGREEMENT is made as of the 22nd day of August 2016 (the “Effective Date”),
by and among SurePure, Inc., a corporation formed under the laws of the State of
Nevada, United States of America (the “Company”), SurePure Operations AG., a
corporation formed under the laws of Switzerland (Registration number
CH-170.3.031.362-7) (“SPOAG”), SurePure Marketing South Africa (Pty) Ltd., a
corporation formed under the laws of South Africa (Registration number
2007/031989/07) and Guy Kebble (the “Consultant”).

 

WHEREAS, SPOAG has employed the Consultant as a consultant beginning February 1,
2010;

 

WHEREAS, the Consultant is owed by SPOAG the amount of US$179,780 of fees for
services performed as of 31 July 2016;

 

WHEREAS, SPMSA has employed the Consultant as an employee beginning January 1,
2005;

 

WHEREAS, the Consultant is owed by SPMSA the amount of ZAR675,000 (approximately
US$50,000) for fees for services performed as of 31 July 2016;

 

WHEREAS, the Company desires to assume and novate certain obligations of SPOAG
to pay the Consultant his fees and to discharge such obligations to the extent
so assumed by issuing 750,000 shares of its Common Stock, par value $0.001 and
to assume and novate certain obligations of SPMSA to pay the Consultant his fees
and to discharge such obligations to the extent so assumed by issuing 250,000
shares of its Common Stock, par value $0.001 (all such 1,000,000 shares being
collectively referred to as the “Shares”), to the Consultant in exchange for a
full and complete release of any and all claims the Consultant may have against
SPOAG and the Company for $200,000 of fees owed at the current time; and

 

WHEREAS, the Consultant desires to accept the Shares as full payment for
$200,000 of SPOAG fees that are owed to him at the current time, and

 

WHEREAS, the Consultant desires to accept the Shares as full payment for
$200,000 of SPOAG fees and loans that are owed to him at the current time.

 



NOW, THEREFORE, in consideration of the mutual premises set forth below, the
parties to this Agreement hereby agree as follows:

 

1. (a) The Company assumes the obligations of SPOAG to pay the Consultant to the
extent of $150,000 of fees owed to him. The Consultant hereby agrees to such
assumption by the Company and agrees to look solely to the Company for the
payment of such $150,000.

 

(b) The Company assumes the obligations of SPMSA to pay the Consultant to the
extent of $50,000 of fees owed to him. The Consultant hereby agrees to such
assumption by the Company and agrees to look solely to the Company for the
payment of such $50,000.

 



 

 

 

2. The Company will issue the Shares to the Consultant, and the Consultant will
accept the Shares, as payment in full of all obligations owing to the Consultant
under Section 1. The Company will issue and deliver the Shares to the Consultant
within 15 business days after the date on which all parties have executed this
Agreement (the date on which all parties have executed this Agreement being
defined as the “Effective Date”).

 

3. The Consultant acknowledges that under the rules and regulations of the U.S.
Securities and Exchange Commission (the “Commission”), the Shares are
“restricted securities” and, unless the resale of the Shares has been registered
with the Commission under the Securities Act of 1933, as amended (the
“Securities Act”), the Shares may not be resold in any transaction which
involves (i) any “U.S. Person” (as defined by the rules of the Commission) or
(ii) any means of commerce connected to the United States of America. Therefore,
the Consultant will not sell, assign or transfer any of the Shares (i) without
the prior written consent of the Company or (ii) except in a transaction which
has been notified to the Company and does not involve any “U.S. Person” (as
defined by the rules of the Commission) or any means of commerce connected to
the United States of America. No Shares shall be pledged, assigned by way of
security or otherwise used as security and shall remain free and clear of any
liens, encumbrances, charges or any other third party rights.

 

4. In light of the foregoing restrictions set forth in Section 3, if at any time
prior to the second anniversary of the Effective Date the Company shall
determine to prepare and file with the Commission a registration statement (the
“Registration Statement”) relating to an offering for its own account or a
resale offering by any of its stockholders under the Securities Act of any of
its equity securities (other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the Company’s stock
option or other employee benefit plans), then the Company shall include all of
the Shares in the Registration Statement. The Company will use commercially
reasonable efforts to cause the Commission to declare the Registration Statement
effective reasonably promptly and will maintain the effectiveness of the
Registration Statement for a period of two (2) years or until all of the Shares
have been sold, if sooner. The Consultant will cooperate fully with the Company
in the discharge of its obligations under this Section and will provide all
information and enter into such further agreements as may be required to have
the Registration Statement declared effective.

 

5. The Consultant hereby releases and discharges the Company, SPOAG and SPMSA
and their respective officers, directors, executives, principals, employees,
heirs, executors, administrators, successors and assigns, from all actions,
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, extents, executions,
claims, and demands whatsoever, in law, admiralty or equity, which against the
Consultant, his successors and assigns ever had, now have or hereafter can,
shall or may, have for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the effective date of this
Agreement, except the balance of the fees remaining unpaid after giving effect
to assumption and payment under Sections 1 and 2, which balance shall remain
outstanding and payable in accordance with its terms. The Consultant represents
and warrants that he has not assigned or transferred to any other person,
entity, or party any claim, cause of action, or other item that is, would be, or
might be encompassed by the releases set forth in this Section 5, and that no
such assignment or transfer has occurred by operation of law or otherwise.

 



 

 

 

6. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter contained herein and supersedes all prior oral or
written agreements, if any, between the parties with respect to such subject
matter and, except as otherwise expressly provided herein, is not intended to
confer upon any other person any rights or remedies hereunder. Any amendments
hereto or modifications hereof must be made in writing and executed by each of
the parties. Any failure by a party to enforce any rights hereunder shall not be
deemed a waiver of such rights.

 

7. This Agreement shall be governed by and construed in accordance with the laws
of the State of Nevada without giving effect to conflict of laws principles. The
parties agree that any suit, action or proceeding between the parties hereto
arising out of or relating in any manner to the Agreement shall be instituted
exclusively in the federal or state courts located in the State of Nevada.

 

8. If any section, term or provision of this Agreement shall be held or
determined to be unenforceable, the balance of this Agreement shall nevertheless
continue in full force and effect unaffected by such holding or determination.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 







  SUREPURE OPERATIONS AG           By: /s/ Stephen M. Robinson     Name: Stephen
Robinson     Title: Director      

 

  SUREPURE MARKETING SA (PTY) LTD           By: /s/ Stephen M. Robinson    
Name: Stephen Robinson     Title: Director      

 

  SUREPURE, INC.           By: /s/ Stephen M. Robinson     Name: Stephen
Robinson     Title: Chief Finance Officer               /s/ Guy Kebble   Guy
Kebble



 

 

 

 

